



COURT OF APPEAL FOR ONTARIO

CITATION:
Diami Inc. v. Papadakos, 2012 ONCA 879

DATE: 20121213

DOCKET: C55631

Simmons and Hoy JJ.A. and Speyer J. (
ad hoc
)

BETWEEN

Diami Inc. and Chong Ching Lim

Plaintiffs/Respondents

Defendants by counterclaim

and

George Papadakos
,
    Gus Papadakos, Mirko Kijurina, Zvijezdana Kijurina, Move Canada Moving Systems
    Inc. and International Quilting Inc.

Defendants/
Appellant

Plaintiff by counterclaim, George Papadakos

Dennis Van Sickle, for George Papadakos

Christopher P. Goldson, for the respondents

Heard and released orally: December 3, 2012

On appeal from the order of Justice Kevin W. Whitaker of
    the Superior Court of Justice, dated May 22, 2012.

ENDORSEMENT

[1]

On May 22, 2012, the motion judge struck the appellants statement of
    defence and counterclaim because he found the appellant had persistently
    failed to make his best efforts to satisfy undertakings given on an examination
    for discovery held in September 2009, and because the appellants answers were persistently
    incomplete. The appellant contends that the motion judge erred in his findings
    and that he applied the wrong legal test for striking pleadings.

[2]

We do not accept this submission. The order under appeal is
    discretionary and absent clear error is entitled to significant deference from
    this court.

[3]

On the record before him, it was open to the motion judge to make the
    findings he made. The appellant filed no responding material on the motion. This
    was a case involving allegations of fraud, and despite four court ordered time
    tables, and multiple requests to satisfy undertakings, the appellant failed to
    fully answer his undertakings.

[4]

Having regard to his findings, it was open to the motion judge to come to
    the decision he did.

[5]

We note, as well, that the appeal of the costs order made by the motion
    judge has been abandoned but the costs have not been paid.

[6]

In all the circumstances, the appeal is dismissed.

[7]

Costs of the appeal are to the respondent on a partial indemnity scale,
    fixed in the amount of $8,486.00 inclusive of disbursements and applicable
    taxes.

Janet Simmons J.A.

Alexandra Hoy J.A.

C.M. Speyer J. (
ad hoc
)


